FILE COPY




                               Fourth Court of Appeals
                                     San Antonio, Texas
                                         December 15, 2021

                                        No. 04-21-00077-CV

                       IN THE ESTATE OF CARLOS Y. BENAVIDES, JR.

                      From the County Court at Law No. 1, Webb County, Texas
                                Trial Court No. 2020-PB7-000138-L1
                             Honorable Hugo Martinez, Judge Presiding


                                           ORDER
Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

           This appeal is set for submission on briefs on December 14, 2021.
        On December 3, 2021, Appellant Leticia R. Benavides filed an opposed motion to abate
this appeal pending this court’s disposition of appeal number 04-20-00599-CV, which is set for
oral argument on February 24, 2022.
           On December 8, 2021, Appellee filed a response.
        Having considered the opposed motion and response, we GRANT Appellant’s motion.
We WITHDRAW the December 14, 2021 submission date, and we ABATE this appeal pending
this court’s disposition of appeal number 04-20-00599-CV or further order of this court.

           It is so ORDERED December 15, 2021.

                                                                     PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT